Citation Nr: 0902140	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  06-25 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for fibromyalgia. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1994 to November 1997.  The veteran also had a 
period of reserve service in the United States Army Reserves 
from November 1997 to August 2002. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied entitlement to service connection for 
fibromyalgia.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Evidence of record does not demonstrate that fibromyalgia 
was manifested during active service or was developed as a 
result of an established event, injury, or disease during 
active service.


CONCLUSION OF LAW

Fibromyalgia was not incurred in or aggravated by during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the veteran filed her service connection claim 
in September 2004.  Thereafter, she was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
October 2005.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing her claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
her claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a statement of 
the case was issued in July 2006, and a supplemental 
statement of the case (SSOC) was issued in August 2007.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet.  App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).  The Board notes that 38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in April 
2007. 

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  Her 
service treatment records, service personnel records, and 
post-service VA treatment records pertaining to her claimed 
fibromyalgia have been obtained and associated with her 
claims file.  She has also been provided with a VA medical 
examination in November 2005 to assess the current nature and 
etiology of her claimed fibromyalgia.  

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate her claim, and she has 
been notified of VA's efforts to assist her.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that she currently suffers from 
fibromyalgia, of which symptoms began while in service.  
Considering the claim in light of the above-noted legal 
authority, the Board finds that the weight of the evidence is 
against the claim.

Service treatment records reflect that the veteran was 
treated and evaluated for back and chest pain on occasions in 
May and June 1995.  She related that she possibly injured 
herself while at the range, or after falling against a tree 
stump.  In June 1995, she was seen for left knee pain that 
began a few months earlier.  The assessment was 
patellofemoral syndrome.  In July 1997, she was evaluated for 
right knee pain, as well as for bilateral hip and ankle pain.  
Medication was prescribed and physical therapy was suggested.  
In August 1997 she was seen for right knee pain.  
Retropatellar pain syndrome (RPPS) was noted on the September 
1997 service discharge examination report.  In the 
accompanying Report of Medical History, the examiner noted 
that the veteran had right knee pain for the previous four 
months, and that the knee pain would cause her legs to cramp.  

In an April 1999 private treatment note from D.P., M.D., the 
veteran complained of ankle pain.  The private physician 
assessed right ankle sprain and bilateral pes planus.  
Reserve service treatment records dated in June 1999 show 
complaints of knee and ankle pain as well as note findings of 
flat feet, plantar fasciitis, and Achilles' tendonitis in 
both feet. 

In a November 2000 private treatment note from D.P., M.D., 
the veteran specifically indicated that she had no physical 
complaints and was currently working as a hairdresser. 

In a June 2004 rating decision, the RO granted service 
connection for petellofemoral syndrome in both her right and 
left knees and assigned a separate 10% rating for each of 
these disabilities. 

In a March 2004 VA joints examination report, the examiner 
diagnosed bilateral patellofemoral syndrome, bilateral pes 
planus, and bilateral ankle strain.  

VA outpatient treatment records reflect visits for numerous 
complaints.  In June 2004 the veteran was seen for complaints 
of pain in her hips, low back, feet, ankles, shoulders and 
hands.  She had been recently diagnosed as a diabetic by a 
private physician.  Following a physical examination, the 
assessment was arthralgia of multiple joints.  She returned 
in July 2004 with the same complaints.  It was noted by the 
examiner that past X-rays had been negative.  She reported 
that she had been seen at a local emergency room and had been 
told she had RPPS.  Records from that emergency confirm that 
she was seen in July 2004 with complaints of hip and leg 
pain.  In an August 2004 outpatient note, it was indicated 
that X-ray film of the lumbosacral spine, hands and hips were 
normal.  

In her September 2004 application for service connection for 
fibromyalgia, the veteran contends service connection is 
warranted for all of her joint pains, and that her previously 
service-connected knee problems were simply early symptoms of 
fibromyalgia. 

In September 2004, the veteran underwent VA hospitalization 
for psychiatric issues.  While hospitalized, she expressed 
numerous somatic complaints, including joint pains.  Although 
she ambulated via wheelchair, physical examination was 
negative, and no joint swelling was observed.  X-ray films of 
the lumbar spine, knees, hips, ankles and hands were 
negative.  It was indicated that her complaints were not 
clinically substantiated, and that no limitation of motion 
was evident.

A January 2005 VA nerve conduction study of the lower 
extremities was normal.

In April 2005, the veteran was seen for a VA rheumatology 
consultation.  Following the examination, the physician 
assessed chronic arthralgia of 21/2 years' duration, and 
generalized myofascial pain syndrome with tender points 
consistent with fibromyalgia.  

In August 2005 the veteran underwent a VA medical examination 
of the joints and spine.  The joint examination concluded 
with the diagnoses of bilateral early degenerative joint 
disease, bilateral hip arthralgia, fibromyalgia with normal 
bilateral hip X-rays and normal serology for inflammatory 
arthritis, and fibromyalgia with chronic musculoskeletal 
pains.  Regarding the spine examination, the diagnoses were 
chronic low back pain, fibromyalgia, normal lumbar spine X-
ray.  

A VA joints examination and a VA fibromyalgia examination 
were each conducted by the same VA physician in November 
2005.  In these reports, the veteran again complained of 
musculoskeletal pains and arthralgia in knees, angles, hips, 
back, feet, neck and elbows as well as fatigue from lack of 
sleep, and irritable bowel syndrome.  In his November 2005 VA 
fibromyalgia examination report, the physician noted his 
review the April 2005 VA rheumatologist's report and 
diagnosed fibromyalgia.  After conducting the examinations 
and reviewing the veteran's claims file, the physician 
determined that the veteran's musculoskeletal symptoms were 
as likely as not related to her fibromyalgia condition, 
noting specifically that the serological markers for 
inflammatory illness were unremarkable in the November 2005 
VA joints examination report.  Furthermore, in view of her 
negative serological markers for inflammatory illness, and 
her complaints of severe pain even with light touch to her 
knees or shoulders or back, and minimal to mild degenerative 
changes in the right knee and negative x-rays of bilateral 
knees repeatedly, the physician opined that the veteran's 
right knee and left knee symptoms were less likely than not 
related to her early degenerative joint disease of the right 
knee and as likely as not related to fibromyalgia.  Finally, 
because the veteran reported generalized aches and pains and 
the bone scan on February 2005 was unremarkable (except for 
minimal abnormality in the right knee), the physician opined 
that the veteran's symptoms were more likely than not related 
to her fibromyalgia condition and less likely than not 
present during service. 

In a May 2007 VA general medical examination report, the 
veteran indicated that she had suffered from fibromyalgia 
since 2004. 

Analysis

In this case, active as well reserve service treatment 
records show that the veteran had complained of joint pain in 
1995, 1997, and during her reserve duty in 1999.  However, 
there is no treatment or diagnosis of fibromyalgia during 
active service.  Furthermore, there is no evidence on file of 
continuity of symptoms of joint pain between 1999 and 2004.  
Evidence of a diagnosis of fibromyalgia is first shown in 
2005, more than eight years after separation from active 
service.  The Board also notes that the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends 
to weigh against a claim for service connection.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Significantly, the record 
also includes no competent medical opinion establishing a 
nexus or medical relationship between a current fibromyalgia 
disability diagnosed post-service and events during the 
veteran's active service, and neither the veteran nor her 
representative have presented, identified, or alluded to the 
existence of, any such opinion.  In fact, the November 2005 
VA examiner specifically indicated that the veteran's current 
fibromyalgia was less likely than not present during service.  
Consequently, the Board finds that entitlement to service 
connection for fibromyalgia is not warranted.

In connection with the claim, the Board also has considered 
the assertions the veteran has advanced on appeal in multiple 
written statements.  However, the veteran cannot establish a 
service connection claim on the basis of her assertions, 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that her current fibromyalgia disability was 
present during or the result of active service this claim 
turns on a medical matter-the relationship between current 
disability and service.  Questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As a 
layperson without the appropriate medical training or 
expertise, the veteran simply is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, her assertions in 
this regard simply do not constitute persuasive evidence in 
support of the claim for service connection.

For the foregoing reasons, the claim for service connection 
for fibromyalgia must be denied.  In arriving at the decision 
to deny the claim, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).


ORDER

Entitlement to service connection for fibromyalgia is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


